                         Case 6:19-bk-08471-LVV                          Doc 18   Filed 04/06/20        Page 1 of 2

Information to identify the case:
Debtor 1              McAnthony C. Augustine                                            Social Security number or ITIN        xxx−xx−3912
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Florida
                                                                                        Date case filed for chapter 7 12/31/19
Case number:          6:19−bk−08471−KJ


Official Form 309B (For Individuals or Joint Debtors) AMENDED TO PROVIDE REVISED 341 MEETING
AND DEADLINE INFORMATION
Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                                                                        12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       McAnthony C. Augustine

2.      All other names used in the
        last 8 years

3.     Address                                   6162 Waterfield Way
                                                 Saint Cloud, FL 34771

4.     Debtor's attorney                         L Todd Budgen                                      Contact phone (407) 481−2888
                                                 Budgen Law Group
       Name and address                          PO Box 520546                                      Email: tbudgen@mybankruptcyfirm.com
                                                 Longwood, FL 32752−0546

5.     Bankruptcy Trustee                        Arvind Mahendru                                    Contact phone (407) 504−2462
                                                 5703 Red Bug Lake Road
       Name and address                          Suite 284
                                                 Winter Springs, FL 32708

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                               For more information, see page 2 >
Official Form 309B (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                   page 1
                             Case 6:19-bk-08471-LVV                               Doc 18             Filed 04/06/20                    Page 2 of 2

Debtor McAnthony C. Augustine                                                                                                              Case number 6:19−bk−08471−KJ

6. Bankruptcy Clerk's Office             George C. Young Federal Courthouse                                                                Hours open:
                                         400 West Washington Street                                                                        Monday − Friday 8:30 AM − 4:00PM
    Documents in this case may be filed Suite 5100
    at this address. You may inspect all Orlando, FL 32801                                                                                 Contact phone 407−237−8000
    records filed in this case at this office
    or online at www.pacer.gov.                                                                                                            Date: April 6, 2020

7. Meeting of creditors                      April 13, 2020 at 11:20 AM                                                             Meeting will be held telephonically

   Debtors must attend the meeting to                                                                                               Trustee: Arvind Mahendru
   be questioned under oath. In a joint                                                                                             Call in number: 877−809−8263
   case, both spouses must attend.                                                                                                  Passcode: 9569523
   Creditors may attend, but are not         The meeting may be continued or adjourned to a later
   required to do so. You are
   reminded that Local Rule 5073−1           date. If so, the date will be on the court docket.
   restricts the entry of personal
   electronic devices into the
   Courthouse.
  *** Debtor must provide a Photo ID and acceptable proof of Social Security Number to the Trustee in the manner directed by the Trustee. ***

8. Presumption of abuse                      The presumption of abuse does not arise.
   If the presumption of abuse arises, you
   may have the right to file a motion to
   dismiss the case under 11 U.S.C. §
   707(b). Debtors may rebut the
   presumption by showing special
   circumstances.

9. Deadlines                                 File by the deadline to object to discharge or to                                         Filing deadline: June 12, 2020
                                             challenge whether certain debts are dischargeable:
   The bankruptcy clerk's office must
   receive these documents and any                                                                                                     • if you want to have a debt excepted
   required filing fee by the following      You must file a complaint:                                                                from discharge under 11 U.S.C §
   deadlines.                                                                                                                          523(a)(2), (4)
                                             • if you assert that the debtor is not entitled to
                                               receive a discharge of any debts under any of the                                          or (6).
                                               subdivisions of 11 U.S.C. § 727(a)(2) through (7), or

                                             You must file a motion:
                                             • if you assert that the discharge should be denied
                                               under § 727(a)(8) or (9).

                                             Deadline for all creditors to file a proof of claim                                       Filing deadline: 5/15/20
                                             (except governmental units):
                                             Deadline for governmental units to file a proof of                                        Filing deadline: 180 days from
                                             claim:                                                                                    the date of filing

                                             Deadlines for filing proof of claim:
                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be filed online at
                                             the Court's website at www.flmb.uscourts.gov, or obtained at www.uscourts.gov or at any bankruptcy clerk's
                                             office. If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you
                                             must file a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                             claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                             example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the
                                             right to a jury trial.


                                             Deadline to object to exemptions:                                                         Filing deadline: 30 days after the
                                             The law permits debtors to keep certain property as exempt. If you                        conclusion of the meeting of creditors
                                             believe that the law does not authorize an exemption claimed, you
                                             may file an objection.

10. Creditors with a foreign                    If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                     extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                                any questions about your rights in this case.

11. Liquidation of the debtor's                 The bankruptcy trustee listed on the front of this notice will collect and sell the debtor's property that is not exempt. If the trustee can
                                                collect enough money, creditors may be paid some or all of the debts owed to them in the order specified by the Bankruptcy Code.
    property and payment of                     To ensure you receive any share of that money, you must file a proof of claim as described above.
    creditors' claims
12. Exempt property                             The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed to creditors.
                                                Debtors must file a list of property claimed as exempt. You may inspect that list at the bankruptcy clerk's office or online
                                                at www.pacer.gov. If you believe that the law does not authorize an exemption that the debtors claim, you may file an objection. The
                                                bankruptcy clerk's office must receive the objection by the deadline to object to exemptions in line 9.



13. Voice Case Info. System                     McVCIS provides basic case information concerning deadlines such as case opening and closing date, discharge date and
                                                whether a case has assets or not. McVCIS is accessible 24 hours a day except when routine maintenance is performed. To
    (McVCIS)                                    access McVCIS toll free call 1−866−222−8029.
Official Form 309B (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                                                             page 2
